Citation Nr: 0330376	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  01-07 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a fractured ring finger of the left hand, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for a right knee 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel




REMAND

On April 10, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should make arrangements to 
obtain the veteran's complete medical 
records from each health care provider 
identified by the veteran in Release of 
Information forms signed in June 2003.

2.  The RO should make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded the 
following examination:  an orthopedic 
examination to ascertain the nature and 
extent of disability from a right knee 
disability and fracture of the left ring 
finger.  The claims folder must be 
provided to the examiner(s) for review.
All indicated tests should be 
accomplished and all clinical findings 
and subjective complaints should be 
reported in detail.  The claims file, 
copies of the criteria under 38 C.F.R. 
§ 4.40, 4.45, 4.59; the previous criteria 
addressing individual fingers, 
unfavorable ankylosis and favorable 
ankylosis under 38 C.F.R. § 4.71a; 
including Diagnostic Codes 5227, the 
revised criteria addressing ankylosis and 
limitation of motion of the individual 
fingers, under 38 C.F.R. § 4.71a; 
including Diagnostic Codes 5227, 5230, 
See 67 Fed Reg. 48784-48787 (July 28, 
2002); and a separate copy of this memo 
must be made available to the examiner 
for review prior and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, that pertain to the 
presence or absence, and, if present, the 
extent, of each of the factors provided 
in the pertinent rating criteria for the 
current and, at a minimum, the next 
higher rating, which should be provided 
to the examiner, who should comment on 
the extent of the functional limitations 
of the hands caused by the fracture of 
the left ring finger and the disability 
of the right knee.

The examiner should identify all symptoms 
or manifestations of the disability 
considered and identify the specific 
functions affected by the orthopedic 
impairment associated with the 
disabilities.

(a.)  In conducting the examination of 
the right knee, the examiner should 
specifically describe any objective 
findings of pain, weakened movement, 
excess fatigability or incoordination 
referable to the veteran's service 
connected right knee disability.  The 
examiner should indicate all pertinent 
ranges of active motion in degrees.  The 
examiner should also describe functional 
loss that is due to pain from the 
service-connected disorder, to include, 
but not limited to, restriction in range 
of motion due to pain.  The examiner 
should also clearly state whether 
arthritis is manifested in the right knee 
as well as instability.  X-ray evidence 
supporting the examiner's opinion should 
be included with the report.  Also the 
examiner should address whether the 
veteran's right knee disability is 
causing or aggravating any left knee 
problems.

(b.)  In conducting the examination of 
the left hand, findings as to the range 
of motion or ankylosis should be reported 
in accordance with the applicable rating 
criteria for finger disabilities as shown 
in the previous as well as revised 
criteria addressing ankylosis and 
limitation of motion of the fingers, 
under 38 C.F.R. § 4.71a; including 
Diagnostic Codes 5227, 5230; and in 
accordance with the appropriate 
description of ranges of motion of the 
fingers as set forth in the old and new 
rating criteria for the fingers affected 
and, if applicable, for ankylosis.  

(c.)  It is requested that the examiner 
provide explicit responses to the 
following questions regarding the right 
knee and left finger disabilities:

(i) Does the information available 
regarding the fractured left ring finger 
and right knee disability show that they 
cause weakened movement, excess 
fatigability, or incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations and on 
the ability of the veteran to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified or determined from 
the information available, the examiner 
should so indicate.

(ii) With respect to any complaints of 
pain, the examiner is requested to 
specifically comment on whether such pain 
would be consistent with the level of 
symptoms as evaluated, and the presence 
and degree of, or absence of, muscle 
atrophy attributable to a disability; the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the disability, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the disabilities.  In addition, the 
examiner should offer an opinion as to 
whether there is evidence of adequate 
pathology present to support the level of 
each of the veteran's subjective 
complaints.  The examiner should offer an 
opinion as to the degree of any increased 
functional impairment that could be 
expected on increased use of the left 
ring finger and the right knee expressed, 
if possible, in terms of additional 
degrees of loss of motion, weakness, or 
other functional impairment.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



